EXHIBIT 10.49

UNIVERSAL CORPORATION

STOCK APPRECIATION RIGHTS AGREEMENT

THIS AGREEMENT dated as of                     , between Universal Corporation,
a corporation organized under the laws of Virginia (the “Company”), and
                     (the “Executive”), is made pursuant and subject to the
provisions of the Company’s 2007 Stock Incentive Plan, which is incorporated
herein by reference, and any future amendments thereto (the “Plan”). Capitalized
terms not otherwise defined herein have the meanings given them in the Plan.

1. Grant of SARs. Pursuant to the Plan, the Company, on                     
(“Date of Grant”) grants to the Executive, subject to the terms and conditions
of the Plan and subject further to the terms and conditions herein set forth,
SARs with respect to an aggregate of              shares of Common Stock with an
Initial Value of $             per share. These SARs will be exercisable as
hereinafter provided.

2. Terms and Conditions. The SARs are subject to the following terms and
conditions:

(a) Expiration Date. The Expiration Date of the SARs is                     .

(b) Exercise of SARs. Except as provided in paragraphs 4 and 5, the SARs shall
be exercisable, with respect to one-third (1/3) of the total number of SARs, as
set forth in paragraph 1 above, for each full 12 month period, up to a total of
three (3) such periods, that the Executive continues to be employed by the
Company or an Affiliate after the Date of Grant. Once a SAR has become
exercisable in accordance with the preceding sentence, it shall continue to be
exercisable until the earlier of (i) termination of the Executive’s rights
hereunder pursuant to paragraph 3 or (ii) the Expiration Date. An exercise of a
portion of the SARs covered by this Agreement shall not affect the Executive’s
right to subsequently exercise the remaining SARs that are exercisable subject
to the conditions of the Plan and this Agreement.

(c) Method of Exercising. The SARs shall be exercised by written notice
delivered to the attention of the Company’s Secretary at the Company’s principal
office in Richmond, Virginia. When the SARs covered by this Agreement are being
exercised in accordance with subparagraph 2(b) hereof the written notice shall
specify the number of SARs being exercised. The exercise date shall be (a) if
notice is received by the Company’s Secretary by 2:00 p.m., the date such notice
is received by the Company or (b) if notice is received by the Company’s
Secretary after 2:00 p.m., the date immediately following the date such notice
is received by the Company.

(d) Payment to Executive. The payment to Executive upon the exercise of the SARs
shall be made solely in shares of Common Stock. Upon the exercise of the SARs,
the Executive shall receive an amount from the Company which is equal to (i) the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise over the Initial Value times (ii) the number of SARs exercised. Such
amount shall be divided by the Fair Market Value of a share of Common Stock on
the date of exercise to determine the number of shares to be issued.



--------------------------------------------------------------------------------

(e) Payment of Withholding Taxes. Unless the Executive pays to the Company in
cash (or provides for the payment of) the withholding taxes on the income
realized from the exercise of a SAR prior to or at the time of the date of
exercise, the Company shall withhold from the shares of Common Stock issuable to
the Executive upon such exercise the number of shares of Common Stock which on
such exercise date have a fair market value that equals the amount of taxes
required to be withheld by the Company.

(f) Nontransferability. The SARs granted under this Agreement shall be
nontransferable except by will or by the laws of descent and distribution;
provided, however, that the Executive shall be entitled, in the manner provided
in subparagraph 2(g) hereof, to designate a beneficiary to exercise his or her
rights, and to receive any shares of Common Stock issuable, with respect to
these SARs upon the death of the Executive. These SARs may be exercised during
the lifetime of the Executive only by the Executive or, if permitted by
applicable law, the Executive’s guardian or legal representative.

(g) Designation of Beneficiary. The Executive may designate a beneficiary by
completing a beneficiary designation form approved by the Committee and
delivering the completed designation form to the Human Resources Department of
the Company. The person who is the Executive’s named beneficiary at the time of
his or her death (herein referred to as the “Beneficiary”) shall be entitled to
exercise these SARs, to the extent they are exercisable, after the death of the
Executive. The Executive may from time to time revoke or change his or her
Beneficiary without the consent of any prior Beneficiary by filing a new
designation with the Human Resources Department of the Company. The last such
designation received by the Company shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Company prior to the Executive’s death, and in no event shall
any designation be effective as of a date prior to such receipt. If the
Committee is in doubt as to the right of any person to exercise a SAR, the
Company may refuse to recognize such exercise, without liability for any
interest or dividends thereon, until the Committee determines the person
entitled to exercise the SAR, which determination shall be final and conclusive.

(h) Change of Control. For purposes of this Agreement, a Change of Control shall
mean:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(A) the then outstanding shares of Common Stock (the “Outstanding Company Common
Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company,



--------------------------------------------------------------------------------

(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(D) any acquisition by any corporation pursuant to a transaction which complies
with clauses (A), (B) and (C) of item (iii) of this subsection 2(h); or

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

3. Exercise During Employment. Subject to the vesting periods set forth in
subparagraph 2(b), these SARs may not be exercised in whole or in part after the
earlier of (i) the date ninety days after the date the Executive terminates his
or her employment with the Company



--------------------------------------------------------------------------------

or an Affiliate or (ii) the Expiration Date; provided, however, that the
Executive’s right to exercise these SARs shall terminate immediately in the
event the Executive’s employment with the Company or an Affiliate is terminated
for Cause (with “Cause” given the meaning assigned to such term in the Company’s
form of Employment Agreement dated November 17, 2006).

4. Exercise in the Event of Retirement, Death, Disability. Notwithstanding the
vesting requirement set forth in subparagraph 2(b), these SARs shall become
exercisable in full in the event that prior to the Expiration Date of these SARs
the Executive (i) retires (as defined below) or terminates employment for any
reason approved by the Committee in its absolute discretion or, (ii) dies or
becomes totally and permanently Disabled while employed by the Company or an
Affiliate. In the event of death these SARs may be exercised by the Executive’s
estate, or the person or persons to whom his or her rights under these SARs
shall pass by will or the laws of descent and distribution. These SARs will
continue to be exercisable for (x) thirty-six months beginning on the date the
Executive retires or terminates employment for any reason approved by the
Committee, dies or terminates employment due to Disability, as the case may be,
or (y) the remainder of the period preceding the Expiration Date, whichever is
shorter. For purposes of this Agreement, “retirement” means, for purposes of
this Agreement, early, normal or late retirement as defined in the Employees’
Retirement Plan of Universal Leaf Tobacco Company, Incorporated and Designated
Affiliated Companies.

5. Exercise in the Event of Liquidation, Reorganization or Change of Control.
Notwithstanding the vesting requirement set forth in subparagraph 2(b), in the
event of a dissolution or liquidation of the Company, a merger or consolidation
in which the Company is not the surviving corporation, or a Change of Control as
defined in Sections 2(h)(ii)-(iv), all outstanding SARs which have not
previously been forfeited shall become fully exercisable and vested, and the
Executive shall have the right immediately prior to such dissolution,
liquidation, merger, consolidation or Change of Control to exercise such SARs in
full. If a Change of Control as described in Section 2(h)(i) occurs and if
Executive’s employment is terminated other than for Cause or the Executive
terminates employment for Good Reason (with “Cause” and “Good Reason” given the
meaning assigned such terms in the Company’s form of Employment Agreement dated
November 17, 2006), all outstanding SARs which have not previously been
forfeited shall become fully exercisable and vested as of the date of such
termination.

6. Executive Covenants. The Executive recognizes that over a period of many
years the Company and its Affiliates (including any predecessors or entities
from which they might have acquired goodwill) have developed, at considerable
expense, relationships with customers and prospective customers which constitute
a major part of the value of the goodwill of the Company and its Affiliates.
During the course of his or her employment by the Company, the Executive will
have substantial contact with these customers and prospective customers. In
order to protect the goodwill of the Company’s and the Affiliate’s businesses,
the Executive covenants and agrees that he shall forfeit these SARs if he
directly or indirectly as an owner, shareholder, director, employee, partner,
agent, broker, consultant or other participant, for the period during which
these SARs are exercisable:



--------------------------------------------------------------------------------

(a) calls upon or causes to be called upon, or solicits or assists in the
solicitation of any person, firm, association, or corporation, listed as a
customer of the Company or any of its Affiliates on the date of termination of
the Executive’s employment, for the purpose of selling, renting or supplying any
product or service competitive with the products or services of the Company or
any of its Affiliates; or

(b) performs for a competitor of the Company the same or similar services he or
she performed for the Company.

Subparagraphs (a) and (b) are separate and divisible covenants; if for any
reason any one covenant is held to be invalid or unenforceable, in whole or in
part, the same shall not be held to affect the validity or enforceability of the
others, or of any provision of this Agreement. The period and scope of the
restrictions set forth in this paragraph shall be reduced to the maximum
permitted by the law actually applied to determine the validity of each
subparagraph.

7. Recoupment. If the Committee determines, in its sole discretion, that the
Executive at any time has willfully engaged in any activity that the Committee
determines was or is harmful to the Company, then the Committee may cause any
SARs to be forfeited in part or in whole. In the event of a material restatement
of financial statements, the Committee may cause any SARs to be forfeited or the
Company may seek a recoupment of payments made pursuant to this Agreement. In
addition, the Committee may cause any SARs to be forfeited or the Company may
seek a recoupment of payments made under this Agreement in the event of the
Executive’s ethical misconduct.

8. Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle the Executive to a fractional share such
fraction shall be disregarded.

9. No Right to Continued Employment. This Agreement does not confer upon the
Executive any right with respect to continuance of employment by the Company or
an Affiliate, nor shall it interfere in any way with the right of the Company or
an Affiliate to terminate his or her employment at any time.

10. Investment Representation. The Executive agrees that unless such shares
previously have been registered under the Securities Act of 1933 (i) any shares
of Common Stock received by him hereunder will be held for investment and not
with a view to distribution or resale and (ii) until such registration,
certificates representing such shares may bear an appropriate legend to assure
compliance with such Act. This investment representation shall terminate when
such shares have been registered under the Securities Act of 1933.



--------------------------------------------------------------------------------

11. Change in Capital Structure. Subject to any required action by the
shareholders of the Company, the number of SARs covered by this Agreement, and
the Initial Value thereof, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock of the Company resulting
from a subdivision or consolidation of shares or the payment of a stock dividend
(but only on the Common Stock), a stock split-up or any other increase or
decrease in the number of such shares effected without receipt of cash or
property or labor or services by the Company.

Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving corporation in any merger or consolidation, these
SARs shall pertain to and apply to the securities to which a holder of the
number of shares of Common Stock subject to these SARs would have been entitled.
A dissolution or liquidation of the Company or a merger or consolidation in
which the Company is not the surviving corporation, shall cause these SARs to
terminate, provided that the Executive shall, in such event, have the right
immediately prior to such dissolution or liquidation, or merger or consolidation
in which the Company is not the surviving corporation, to exercise these SARs.

In the event of a change in the Common Stock of the Company as presently
constituted, which is limited to a change of all of its authorized shares with
par value into the same number of shares with a different par value or without
par value, the shares resulting from any such change shall be deemed to be the
Common Stock within the meaning of the Plan.

To the extent that the foregoing adjustments relate to stock or securities of
the Company, such adjustments shall be made by the Committee, whose
determination in that respect shall be final, binding and conclusive.

Except as hereinbefore expressly provided in this paragraph 11, the Executive
shall have no rights by reason of any subdivision or consolidation of shares of
stock of any class or the payment of any stock dividend or any other increase or
decrease in the number of shares of stock of any class or by reason of any
dissolution, liquidation, merger, or consolidation or spin-off of assets or
stock of another corporation, and any issue by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
not affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to these SARs.

The grant of these SARs pursuant to the Plan shall not affect in any way the
right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

12. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of Virginia.



--------------------------------------------------------------------------------

13. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

14. Executive Bound by Plan. The Executive hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof.

15. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Executive and the successors
of the Company.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Executive has affixed his or her signature hereto.

 

UNIVERSAL CORPORATION

   EXECUTIVE

By:

  

 

Title:

  